Citation Nr: 1213207	
Decision Date: 04/11/12    Archive Date: 04/19/12

DOCKET NO.  10-21 845	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Medical Center in Washington, DC


THE ISSUE

Entitlement to basic eligibility for enrollment in the VA healthcare system.


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from December 1966 to November 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Medical Center in Washington, D.C.


FINDING OF FACT

In an April 2012 letter, prior to the promulgation of a Board decision, the Veteran withdrew his appeal of the issue of entitlement to basic eligibility for enrollment in the VA healthcare system.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal of the issue of entitlement to basic eligibility for enrollment in the VA healthcare system have been met.  38 U.S.C.A. §§ 7105(a), 7108 (West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).  

In an April 2012 letter, the Veteran expressed his desire to withdraw his appeal of the issue of entitlement to basic eligibility for enrollment in the VA healthcare system.

As the Veteran has withdrawn his appeal in accordance with 38 C.F.R. § 20.204, the Board no longer has appellate jurisdiction and can take no further action on this matter.  






ORDER

The appeal of the issue of entitlement to basic eligibility for enrollment in the VA healthcare system is dismissed.



		
RONALD W. SCHOLZ
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


